department of the treasury yi internal_revenue_service p o box irs cincinnati oh release number release date oe date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z date date employer id number contact person id number contact telephone number contact fax number department of the treasury internal_revenue_service irs p o box cincinnati oh uil legend b name c organization d year e month year x dollars amount y dollars amount z dollars amount dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts according to your form_1024 you formed in your state as an unincorporated association in e you provided your constitution but it is not signed and dated showing it was adopted article sec_2 of your constitution states that the objects of your club are to encourage and promote quality in breeding of purebred b to urge members and breeders to accept the standard of breed as approved by c to protect and advance the interest of the breed by encouraging sportsmanlike competition at dog shows obedience trials and field trials to conduct dog shows obedience trials field trials and any other event events eligible under c e you are a membership_organization open to all your primary purpose listed in your bylaws is to be representative of the breeders exhibitors and b enthusiasts in your geographic area but there is no requirement to join your club to participate in your events membership fees are x dollars per year you host two types of ongoing events open to your members and nonmembers anyone can participate in these events your members serve as the event committee to ensure safety and continuity under the auspices of c the first type of event consists of lure coursing tests and trials these are designed to mimic open field rabbit hunts this event uses a pulley system with string and plastic bags to represent the rabbit and its path the second type of event consists of conformation shows and matches this event focuses on the unique characteristics of b including its structure and movement and provides the events’ attendees the opportunity to learn about b your financial information shows the receipts from these events constitute the majority of your financial support in d your total revenue for these events was y dollars of that amount z dollars came from non-club members making your non-club member income of your total revenue law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 states that the exemption provided by sec_501 of the code for an organization described in sec_501 of the code applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inure to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 of the code solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption public law 1976_2_cb_596 provides that a social_club may receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing exemption within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from nonmembers so long as the latter do not represent more than percent of the total receipts revrul_66_149 1966_1_cb_146 states a social_club is not exempt under sec_501 of the code if it regularly derives a substantial part of its income from nonmember sources such as dividends and interest on investments which it owns revrul_69_219 1969_1_cb_153 states that a social_club that regularly holds its golf course open to the general_public and charges established green fees that are used for maintenance and improvement of club facilities is not exempt under sec_501 of the code letter rev catalog number 47628k in polish american club inc v commissioner 33_tcm_925 the court held that making club facilities available to the general_public for a fee represented a substantial activity disqualifying the club from exemption under sec_501 of the code application of law you are not described under sec_501 of the code because you are not organized and operated for pleasure recreation or other nonprofitable purposes the purpose listed in your bylaws is to be representative of the breeders exhibitors and b enthusiasts in your geographic area but there is no requirement to join your club to participate in your events your primary activity is hosting ongoing events consisting of which are lure coursing tests and trials and conformation shows and matches which are open to both your members and nonmembers your revenue primarily comes from these events and in d nonmember revenue consisted of of your total revenue which greatly exceed sec_15 limitation for nonmembers set forth in public law the fees you collect from club members and non-club members are used to pay the expenses of putting on your events in addition you are not organized in accordance with sec_501 of the code you did not submit a conformed signed copy of your constitution showing the date it was formally adopted you are not described in sec_1_501_c_7_-1 because you are not primarily supported by membership income your events are open to the general_public for a fee and these events take place throughout the year the public patronage of your events is not incidental and you depend on nonmember income to fund your events in addition recurring activities available to the general_public for a fee are considered to be business operations similar to revrul_69_219 you are similar to the organizations described in revrul_66_149 and polish american club inc v commissioner because you regularly derive non-club member income from your events which are open to the general_public conclusion you are not organized and operated in accordance with sec_501 of the code your events are open to the general_public for a fee with your nonmember income exceeding the allowable for non-club member income as part of the larger revenue allowance document showing that it has been properly adopted accordingly we conclude that you are not exempt under sec_501 of the code you also have not provided a conformed organizing if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on letter rev catalog number 47628k e e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47628k if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
